Citation Nr: 9919121	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-33 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, and a VA clinical social worker



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1967 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a rating decision dated in 
December 1995, the RO granted service connection for PTSD, 
and assigned an initial 10 percent disability rating.  The RO 
increased the initial evaluation for PTSD to 30 percent 
disabling in a July 1996 rating decision.  The Board remanded 
the PTSD claim in October 1997 for further development.  In a 
rating decision dated in February 1998, the RO denied service 
connection for "jungle rot."

The Board has herein reframed the PTSD issue on the title 
page to comport with the recent ruling in Fenderson v. West, 
12 Vet.App. 119 (1999), wherein the Court of Appeals for 
Veterans Claims (the Court) held that, in initial rating 
claims, separate or "staged" ratings must be assigned where 
the evidence shows varying levels of disability for separate 
periods of time.


REMAND

I.  Service connection for a skin disorder

The appellant contends that his current skin disorder, 
diagnosed as a skin fungus and tinea cruris by VA physicians, 
was incurred or first manifested during active service.  In 
this respect, service medical records do show treatment for 
cellulitis and pyoderma of both ankles in August 1967.  
During his March 1999 appearance before the undersigned, he 
testified to continuity of symptomatology since his 
separation from service, see Savage v. Gober, 10 Vet.App. 488 
(1997); 38 C.F.R. § 3.303(b) (1998), and he previously had 
submitted lay affidavits in support of his contentions.  See 
Arms v. West, 12 Vet.App. 188, 198 (1999) (lay statements may 
be competent to identify the existence of an observable skin 
disorder).

Also at his hearing, the appellant testified that medical 
records in the possession of the Colorado Department of 
Corrections, dated in approximately 1978, may corroborate his 
lay contentions.  Additionally, he indicated that he had 
received VA treatment for his skin disorder, to include skin 
biopsies, at the Los Angeles, California VA Medical Center 
(VAMC) in approximately 1980.  The Board is of the opinion 
that these private and VA records, which are not currently 
associated with the claims folder, should be obtained prior 
to any further adjudication of this claim.

II.  Increased rating for PTSD

The appellant also contends that he his entitled to a 
disability rating in excess of the currently assigned 30 
percent initial rating for his PTSD.  In this respect, he 
claims that the severity of his PTSD symptomatology renders 
him incapable of maintaining effective work and social 
relationships.  As detailed below, the Board is of the 
opinion that a current VA Social and Industrial Survey and 
PTSD examination, which reflects review of the claims folder, 
is necessary in order to reconcile conflicting evidence of 
record as to the degree of industrial impairment due to PTSD.  

Review of the record shows that the appellant had worked as a 
teacher's aide at Ortiz Middle School from October 1995 to 
May 1996.  The vice principal of the school, Cliff Cisneros, 
reported that the appellant did an "excellent" job.  The 
school was hopeful to retain the appellant for the upcoming 
school year.  Further information should be obtained from the 
school as to the reasons the appellant did not return.  
During his March 1999 appearance before the undersigned, the 
appellant's representative indicated that the appellant was 
employed as a veteran's service officer.  Information should 
be obtained from this employer as to the nature of the work 
and the appellant's job performance.  

The recent psychiatric assessments of the appellant's 
psychological, social and occupational functioning (GAF 
scores) are indicative of impairment that is serious in 
degree.  On the other hand, his VA Social and Industrial 
Examination report suggests a recent history of rather 
effective work relationships, and some "conflict" in the 
appellant's self- reports.  Additionally, the appellant's 
report of unemployment at his December 1997 VA PTSD 
examination conflicts rather sharply with his documented 
history of employment as a veteran's service officer since 
approximately April 1997.

In view of the above, the Board is of the opinion that the 
appellant should undergo a current VA social and industrial 
survey in order to reconcile the conflicting evidence of 
record as to the impact on PTSD on his ability to work.  As 
part of the survey, information should be obtained from 
recent employers.  Thereafter, he should undergo VA PTSD 
examination which, when viewed in conjunction with the report 
of a social and industrial survey, should be useful for 
purposes of determining the effect of the appellant's PTSD 
symptomatology upon his ability to secure or to follow a 
gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain all current records of treatment, both VA 
and private, pertaining to the appellant's skin 
disorder and PTSD.

2.  The RO should also take the necessary steps to 
obtain records of the appellant's treatment from 
the Colorado Department of Corrections in 
approximately 1978 and the Los Angeles VAMC in 
approximately 1980.

3.  The RO should request that the appellant 
complete an updated employment statement using VA 
Form 21- 8940.

4.  The RO should schedule the appellant for a VA 
Social and Industrial Survey in order to shed 
further light on the extent of his employment 
handicap due to PTSD.  The social worker should 
elicit pertinent facts regarding the appellant's 
recent employment history, his state of health and 
his day-to-day functioning.  As part of the 
survey, the interviewing social worker should 
contact the Ortiz Middle School to obtain 
information as to why the appellant did not return 
to work there.  The interviewing social worker 
should also contact the New Mexico Veterans' 
Service Commission to obtain information as to the 
nature of the appellant's work and his job 
performance.  The social worker should identify 
the principal disorders which affect the 
appellant's ability to work.  The social worker 
should also offer opinion as to whether the 
appellant's PTSD prevents him from performing 
substantially gainful employment consistent with 
his education and work experience.  Distinctions 
between any service and non-service connected 
disabilities should be noted.  The claims file 
should be made available to the social worker, and 
the social worker should note in the Social and 
Industrial Survey Report whether or not the claims 
folder was reviewed.

5.  Thereafter, the RO should schedule the 
appellant for VA psychiatric examination in order 
to determine the nature and severity of the PTSD.  
All indicated tests and studies should be 
conducted, and the GAF score furnished.  In 
addition to providing a detailed exposition of all 
findings, the psychiatrist is requested to provide 
opinion as to the degree of social and industrial 
impairment currently due to PTSD, to include 
opinion as to what types of employment activities, 
if any, are limited as a result of PTSD.  The 
claims file should be made available to the 
psychiatrist, and the psychiatrist should note in 
the examination report whether or not the claims 
folder was reviewed.  The findings should reflect 
review of the entire evidentiary record.

6.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

7.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

8.  After completion of the above- referenced 
development, the RO should readjudicate of issues 
on appeal, to include any additional medical 
evidence obtained by the RO pursuant to this 
remand.  In adjudicating the claim for service 
connection for a skin disorder, consideration 
should be given to the provisions of 38 C.F.R. 
§ 3.303(b), and the holdings in Savage and Arms.  
The PTSD initial rating claim should be 
adjudicated with consideration given to the 
Court's holdings in Fenderson and Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) (in a case where 
the regulatory criteria undergo revisions during 
the pendency of an appeal, the more favorable 
version of the old or new criteria must be 
applied).  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










